Citation Nr: 1035707	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, secondary 
to hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1973 to May 1974, 
with additional service with the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2009 Order, the Court endorsed a 
joint motion for remand, vacated the  Board decision that denied 
the hepatitis C claim and remanded the depression claim, and 
remanded the matter for compliance with the instructions in the 
joint motion.

In June 2008, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision of 
the RO in St. Louis, Missouri, which declined reopening of the 
hepatitis C claim and denied depression on the merits.  

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  The appellant, through his 
representative, has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304 (2009).

The appellant filed a December 2009 petition to reopen a 
claim for service connection for post traumatic stress 
disorder (PTSD).  The petition has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of service connection for hepatitis C is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2004 and May 2005 rating decisions, the RO denied 
service connection for depression.  

2.  The appellant was informed of these decisions and of his 
procedural and appellate rights in April 16, 2004, and May 23, 
2005, letters.  

3.  The RO issued a Statement of the Case, which was sent to the 
appellant on August 8, 2008.  

4.  The appellant's Substantive Appeal as to the claim of service 
connection for depression was received on October 14, 2009, and 
was not timely.

5.  VA did not waive the timeliness of the Substantive Appeal.

6.  The appellant did not timely request an extension of the time 
limit for filing a Substantive Appeal.  


CONCLUSION OF LAW

The appellant has not submitted a timely Substantive Appeal with 
regard to the August 2008 Statement of the Case, nor has he 
submitted a timely request for extension of the time limit for 
filing the substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Timeliness of Appeal

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal after a 
Statement of the Case (SOC) has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits and 
that, once apparent, a potential jurisdictional defect may be 
raised by the court, tribunal or any party, sua sponte, at any 
stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

The present issue, service connection for depression, has been 
returned to the Board by the November 2009 U.S. Court of Appeals 
for Veterans Claims (Court) Order endorsing the joint motion for 
remand.  The joint motion for remand found that the depression 
issue was inextricably intertwined with the hepatitis C issue.  

The joint motion for remand failed to mention that the Board did 
not issue a final decision on the issue of service connection for 
depression.  The Court held that when an appellant files a timely 
NOD and no SOC is issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  In June 2008, the 
Board remanded the claim for depression under Manlincon, for 
issuance of a SOC.  The Board did not decide the claim or 
conclude that a perfected appeal existed.  The Court's 
jurisdiction extends only to those claims which have been the 
subject of a final Board decision.  When the Board remands, no 
final decision is made as to that issue.  The Board is not clear 
what the Court's jurisdiction was to remand the depression claim; 
however, because it has been the subject of the November 2009 
Order, the Board will consider whether jurisdiction exists for 
the Board to address the claim.  

The Board remanded the depression claim in June 2008 for issuance 
of a Statement of the Case.  The threshold question is whether 
the appellant has submitted a timely substantive appeal following 
the SOC.  As noted above, appellate review is initiated by an NOD 
and completed by a substantive appeal after an SOC is furnished 
by the RO.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Proper 
completion and filing of a substantive appeal are the last 
actions a claimant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  The NOD and the substantive appeal must be filed with 
the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be forwarded to the claimant at his or 
her most recent address of record, with a copy provided to the 
claimant's representative.  38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 C.F.R. § 
20.202.  The substantive appeal must be filed within 60 days from 
the date the SOC is mailed or within the remainder of the one-
year time period from the date of mailing of notice of the 
initial determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

Except as provided in 38 C.F.R. § 20.302, the filing of 
additional evidence after the receipt of notice of an adverse 
determination does not extend the time limit for initiating or 
completing an appeal from that determination.  38 C.F.R. § 
20.304. Except in the case of simultaneously contested claims, if 
(i) a claimant submits additional evidence within one year of the 
date of mailing of the notification of the determination being 
appealed, and (ii) that evidence requires, in accordance with 38 
C.F.R. § 19.31, that the claimant be furnished a supplemental 
statement of the case, then the time to submit a substantive 
appeal shall end not sooner than 60 days after such supplemental 
statement of the case is mailed to the appellant, even if the 60-
day period extends beyond the expiration of the one-year appeal 
period.  38 C.F.R. § 20.302(b)(2).

In an April 2004 rating decision, the RO denied service 
connection for depression and hepatitis C.  The appellant was 
informed of this decision and of his procedural and appellate 
rights in an April 16, 2004 letter.  The appellant submitted a 
May 2004 NOD in which he expressed his disagreement with the 
denials of service connection for depression and hepatitis. In 
addition, the appellant submitted additional evidence pertinent 
to the depression claim.  An April 2005 SOC was issued on the 
hepatitis C claim.  The appellant submitted a Form 9, received on 
May 17 or 18, 2005, which perfected the hepatitis C appeal and 
stated that the depression claim was also an appeal item.  A May 
2005 rating decision was issued, continuing the depression claim 
denial.  The appellant was informed of this decision and of his 
procedural and appellate rights in a May 23, 2005, letter.  

The RO did not further process the depression claim.  The 
appellant's representative prepared a May 2008 Informal Hearing 
Presentation in which he argued that the appellant should receive 
a SOC for the depression claim and that the Board should remand 
under Manlincon.  The Board did so in June 2008, while also 
denying the appellant's hepatitis C claim.  

The RO then issued an August 2008 SOC on the depression claim.  
The appellant was provided notice of the SOC and his appellate 
and procedural rights in an August 8, 2008, letter.  

Under the circumstances described above, the appellant must have 
perfected his appeal to the Board within sixty days following 
notice of the SOC, October 8, 2008, as such date would have been 
later than the alternative deadline of one- year following notice 
of the April 2004 or May 2005 RO denial.  As described below, he 
did not do so.  

An IRIS computer log of contact with the appellant has been 
printed out and associated with the claims file.  The appellant 
had contacted the RO in November 2005, both times to check on the 
status of his appeal.  The next contact was on August 8, 2008, 
when the SOC was released.  A second entry, also from August 8, 
2008, indicates that the award was returned, reviewed for 
accuracy and sent back to authorization.  The log indicates that 
the next contact was on April 1, 2009, indicating that his 
benefits have been cut off, due to an EVR not submitted.  On 
April 2, 2009, the appellant contacted the RO again, indicating 
that he was homeless and that the EVR had been submitted.  Of 
note, a January 2003 contact log entry indicates that the 
appellant was homeless and that his mailing address was solely 
for mail.  The log also reflects a July 30, 2009, entry 
indicating that the claims file had been received back from the 
Office of General Counsel, where it had been pending the appeal 
of the June 2008 Board decision to the Court.  A review of the 
file showed that no reply had been received to the August 2008 
SOC.  The file would be returned to the RO and EP 338 cancelled.  
The log reflects that the appellant called on September 23, 2009, 
"to check on the status of his claim for appeals."  The entry 
state that the appeals were still being processed by a Decision 
Review Officer.  

The appellant filed a petition to reopen the depression claim, 
along with original claims for a back condition, bipolar disorder 
and schizophrenia, a bilateral foot condition and a liver 
condition on October 15, 2009.  

A set of facsimile records were received in November 2009, which 
include a Substantive Appeal VA Form 9, signed by the appellant 
on October 14, 2009.  

An October 16, 2009, report of contact indicates that the 
appellant called to check on his appeal.  He claimed that he 
never received his SOC.  The person filing the report stated that 
the VA computer system showed a SOC sent out in August and that 
the appeal had been closed.  A request to pull his file and take 
appropriate action was entered.  This report of contact also 
appears on the IRIS contact log.

The appellant was sent an October 26, 2009, letter under the 
guidelines of the Veterans Claims Assistance Act, which listed, 
among others, the depression claim as one to reopen a previously 
denied claim.  The letter indicates that he had been previously 
denied and had failed to appeal the issue.  

The record reflects that the appellant has been using a single 
address to receive his mail throughout the course of his 
hepatitis C and depression claims.  None of his mail has ever 
been returned from that address.  

The Board notified the appellant and his representative in a June 
2010 letter that his substantive appeal was untimely, and 
provided the pertinent laws and regulations to them at that time.  
The Board notified the appellant and his representative that they 
had 60 days to request a hearing or to submit evidence and 
argument concerning the timeliness of his substantive appeal.  
The appellant responded in June 2010 with his argument and some 
copies of the documents discussed above.  He did not request a 
hearing.  Therefore, the appellant has been accorded all due 
process.  

The appellant argues that he never received the SOC sent in 
August 2008.  However, there is a "presumption of regularity" 
under which it is presumed that government officials have 
properly discharged their official duties.  See Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992).  Unless rebutted by 
clear evidence to the contrary, VA is entitled to the benefit of 
this presumption.  Id.; see also Mindenhall v. Brown, 7 Vet. App. 
271 (1994) (applying the presumption to procedures at the RO).  
The mailing of the Statement of the Case falls under the 
presumption of regularity for business documents.  

The Board acknowledges the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in Percy v. 
Shinseki, 23 Vet. App. 37 (2009) which held that the 60- day 
period in which to file a substantive appeal is not 
jurisdictional, and thus VA may waive any issue of timeliness in 
the filing of a substantive appeal.  In that case, by treating a 
disability rating matter as if it were part of the claimant's 
timely filed substantive appeal for more than five years, VA had 
waived any objections it might have had to the timeliness of the 
appeal with respect to the matter.  In this case, VA did not 
waive any issue of timeliness.  The contact log, as set forth 
above, shows that the appellant was not informed that his Form 9 
was timely.  At most, a September 2009 entry indicates that he 
was told that appeal was being processed by a Decision Review 
Officer.  No Form 8 was issued showing that the depression claim 
had been appealed.  The October 2009 notice letter informed the 
appellant that the depression claim had not been appealed and was 
final.  Accordingly, the Board concludes that this case may be 
distinguished from Percy.

The Board further notes that there are no communications prior to 
or following the expiration of the appeal period which could be 
construed as a request for extension of time to file a 
substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.303.  Neither the appellant nor his representative have 
indicated that his failure to timely file a substantive appeal 
was due to good cause.  

The appellant was properly provided notice of his appellate 
rights.  There is no excuse for his failure to file a timely 
appeal.  Absent a timely substantive appeal, an appeal was not 
perfected on the denial of service connection for depression, and 
the Board is without jurisdiction to adjudicate the claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the appeal must be dismissed.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Due Process

The Board has determined the appellant did not submit a timely 
substantive appeal with regard to the rating decision currently 
on appeal.  As such, the Board is declining jurisdiction to 
consider the merits of the claim.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2009).  Thus, VA is not required 
to take any further action to assist the claimant under the 
Veterans Claims Assistance Act.  38 U.S.C.A. § 5103A(a) (West 
2002); In this case, the appellant was properly notified of the 
jurisdictional problem, and he was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness in a June 2010 letter, to which he 
responded with argument and evidence.  The Board concludes that 
due process safeguards have been satisfied. 


ORDER

The appeal of entitlement to service connection for depression, 
secondary to hepatitis C, is dismissed.


REMAND

The hepatitis C claim must be remanded for an adequate VA 
examination and medical opinion.  The joint motion for remand 
concluded that VA's duty to assist had not been satisfied by the 
VA examination relied on by the Board in June 2008.  
Specifically, VA guidance on hepatitis C indicates that 
transmission of hepatitis C by air-gun injectors was 
"biologically plausible" but there was no scientific evidence 
of this actually happening.  Veterans Benefits Administration 
(VBA) Fast letter 04-13 (June 29, 2004).  Thus, a "full 
discussion of all modes of transmission, and a rationale as to 
why the examiner believes the air-gun was the source of the 
veteran's Hepatitis C" was necessary in adjudicating any service 
connection claim for hepatitis C.  The appellant had been seen 
for a December 2004 VA examination to develop medical evidence 
for this claim.  The examiner indicated in the report that the 
infection was at least as likely as not from other more common 
causes, than from an air-gun injection.  The examiner noted that 
he had never seen air-guns listed among the modes of transmission 
for hepatitis C.  The joint motion for remand found this to be 
inadequate.  The Board remands for an adequate VA examination and 
opinion which considers the air-gun injection as a biologically 
plausible mode of transmission and a full discussion of all modes 
of transmission in determining whether the appellant's hepatitis 
C is at least as likely as not due to service.  

The Board notes that the joint motion for remand also instructed 
that VA obtain the appellant's treatment records for periods of 
incarceration from the Kansas Department of Corrections.  The 
appellant submitted these records on his own in May 2010.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine whether his 
hepatitis C is as likely as not etiologically 
related to inservice air-gun injection 
inoculations.  The entire claims folder and a 
copy of this REMAND must be made available to 
the physician.  All indicated studies should 
be conducted, and the results reviewed before 
the final opinion.  

The opinion should discuss the appellant's 
air-gun injection during service as a mode of 
transmission and provide a full discussion of 
all modes of transmission, with a rationale 
as to whether the hepatitis C is at least as 
likely as not related to service.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


